              Case 2:19-cv-01719-JCC Document 100 Filed 09/21/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    KIMBERLEE KELLER and TOMMY                           CASE NO. C19-1719-JCC
      GARADIS, individually and on behalf of all
10
      others similarly situated,                           MINUTE ORDER
11
                             Plaintiffs,
12           v.

13    AMAZON.COM, INC, et al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. In October 2019, this case was
19   transferred to the Western District of Washington from the Northern District of California. (Dkt.
20   No. 85.) On October 24, 2019, this Court notified counsel that, pursuant to LCR 83.1(d)(1), they
21   are required to complete an application for leave to appear pro hac vice. (See Dkt. No. 86.) To
22   date, Plaintiff’s counsel has not filed an application for leave to appear pro hac vice. Plaintiff’s
23   counsel is hereby ORDERED to show cause as to why they have failed to file an application for
24   leave to appear pro hac vice. Plaintiff’s counsel’s response shall be filed on or before 14 days
25   from the date this order is issued.
26   //

     MINUTE ORDER
     C19-1719-JCC
     PAGE - 1
           Case 2:19-cv-01719-JCC Document 100 Filed 09/21/20 Page 2 of 2




 1        DATED this 21st day of September 2020.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1719-JCC
     PAGE - 2
